 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   STEVE ROCKY NICKLAS,                                      Case No. 1:18-cv-00119-LJO-EPG (PC)
12                  Plaintiff,                                 ORDER GRANTING PLAINTIFF’S
                                                               MOTIONS TO OPEN DISCOVERY
13          v.                                                 GENERALLY AND DENYING
                                                               PLAINTIFF’S REQUEST FOR
14   W. KOKOR and MS. MATA,                                    SANCTIONS AND REQUEST FOR
                                                               APPOINTMENT OF PRO BONO
15                  Defendants.                                COUNSEL
16                                                             (ECF Nos. 57 & 60)
17           Steve Rocky Nicklas (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
19
             On September 30, 2019, Plaintiff filed a motion for leave to file a surreply and for leave
20
     to conduct discovery (ECF No. 57), which the Court construed as a motion to open discovery
21
     generally. On October 7, 2019, Defendants filed their opposition to the motion. (ECF No. 59).
22
     On that same day Plaintiff filed another motion to open discovery generally. (ECF No. 60).
23
     Plaintiff’s motions are now before the Court.1
24
             “On July 18, 2019, the Court held an initial scheduling conference. After the
25

26
             1
               The Court previously noted that it would “defer ruling on Plaintiff’s motions to open discovery (ECF
27   Nos. 57 and 60 ) until the Court resolves Defendants’ motion for terminating sanctions.” (ECF No. 62). As the
     Court has issued findings and recommendations, recommending that Defendants’ motion for terminating sanctions
28   be denied (ECF No. 66), the Court will now address Plaintiff’s motions.

                                                           1
 1   conference, the Court issued a scheduling order. (ECF No. 46). Given Plaintiff’s allegations
 2   that he could not read or write, and could not obtain any assistance to prepare discovery or
 3   responses, and after substantial discussion with the parties about the best way to proceed, the
 4   Court declined to open discovery generally. (ECF No. 46, p. 2). Instead, the Court issued
 5   certain orders that relevant documents be produced without any further discovery requests,
 6   allowed Defendants to depose Plaintiff, but otherwise left discovery closed. (Id.). Plaintiff did
 7   not object to this limitation. Indeed, discovery was so limited based on Plaintiff’s own
 8   representations that he could not meaningfully participate in discovery.” (ECF No. 56, p. 1).
 9            In Plaintiff’s motions, Plaintiff asserts that, with the assistance he is now getting from
10   an inmate, he is able to participate in discovery. (See, e.g., ECF No. 57, pgs. 4 & 6). Given
11   this assertion,2 and given that the Court limited discovery based on Plaintiff’s representations
12   that he could not meaningfully participate in discovery, the Court will open discovery
13   generally. The Court notes that Plaintiff did not delay in requesting discovery, and in fact
14   attempted to take discovery almost immediately after the scheduling conference.
15            As the Court is opening discovery generally, Defendants have forty-five days from the
16   date of service of this order to respond to the discovery requests that defense counsel received
17   on August 5, 2019. (ECF No. 56, p. 3).
18             As to the request for sanctions included in Plaintiff’s second motion to open discovery
19   generally (ECF No. 60), it will be denied. Plaintiff has submitted no evidence that defense
20   counsel violated the order issued on July 19, 2019. Contrary to the assertion in Plaintiff’s
21   motion, the Court did not order defense counsel to produce “all relevant documental evidence
22   whether incriminating or exonorating [sic] of their clients.”
23            As to the request for appointment of pro bono counsel included in Plaintiff’s second
24   motion to open discovery generally (id. at 7), it will be denied without prejudice for the reasons
25   described in the Court’s prior order denying Plaintiff’s request for appointment of pro bono
26

27
              2
                Based on Plaintiff’s recent filings, it appears that this assertion is true and that Plaintiff has the ability to
28   fully participate in this case.

                                                                  2
 1   counsel (ECF No. 66, pgs. 8-9).
 2          Based on the foregoing, IT IS ORDERED that:
 3               1. Plaintiff’s motions to open discovery generally are GRANTED. An amended
 4                  scheduling order that, among other things, opens discovery generally, will be
 5                  issued in due course.
 6               2. Defendants have forty-five days from the date of service of this order to respond
 7                  to the discovery requests that defense counsel received on August 5, 2019.
 8               3. Plaintiff’s request for sanctions is DENIED.
 9               4. Plaintiff’s request for appointment of pro bono counsel is DENIED without
10                  prejudice.
11
     IT IS SO ORDERED.
12

13
        Dated:     November 26, 2019                          /s/
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
